But
the CouRT
(Fitzhugh, J., absent,)
said that when a contract has been executed, indebitatus assumpsit will lie for the amount due upon it.
There was a plea in bar that at the time of commencing this suit, there was another suit depending between the same parties for the same cause of action. The evidence to support this issue, was of a suit by Catharine Frisset alone, who was one of the present plaintiffs, for the same cause of action; which was discontinued after the present suit was brought.
The Court instructed the jury that it was not such a suit between the same parties as would support the issue on the part of the defendant.